IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                    No. 13-141V
                                                                Filed: June 27, 2014
                                                               (Not to be published)

*************************
KIMBERLY D. BARBERA,       *
                           *
              Petitioner,  *
     v.                    *                                                      Stipulation; Flu; Granuloma
                           *                                                      Annulare; Arm and Shoulder
SECRETARY OF HEALTH        *                                                      Injury; Attorney’s Fees and Costs
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************
Carol L. Gallagher, Esq., Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for petitioner.
Althea Davis, Esq., U.S. Dept. of Justice, Washington, DC, for respondent.

                                                     DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Kimberly D. Barbera [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on February 25, 2013. Petitioner
alleges that she suffered from granuloma annulare, left arm and shoulder tingling,
numbness, pain and itchiness that were caused in fact by a flu vaccination she received
on October 21, 2011. See Stipulation, filed June 27, 2014, at ¶¶ 2, 4. Further,
petitioner alleges that she experienced residual effects of her injury for more than six
months. Id. at ¶ 4. Respondent denies that the flu vaccine caused petitioner’s
granuloma annulare, scarring, or her left arm and shoulder injury, or any other injury, or
her current disabilities. Stipulation at ¶ 6.

       Nevertheless, the parties have agreed to settle the case. On June 27, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.
                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
              Respondent agrees to pay petitioner:

                      (a) A lump sum of $15,000.00 in the form of a check payable to
                          petitioner, Kimberly D. Barbera. This amount represents
                          compensation for all damages that would be available under § 300aa-
                          15(a).

                      (b) A lump sum of $27, 569.58 in the form of a check payable jointly to
                          petitioner and petitioner’s attorney, Carol Gallagher, for attorney’s
                          fees and costs available under § 300aa-15(e); and, in compliance with
                          General Order #9, no out-of-pocket expenses were incurred by
                          petitioner in proceeding on the petition.

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                               s/ Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.